                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MANOGNA DEVABHAKTUNI,                           )
         Plaintiff,                             )
vs.                                             )           No. 3:19-CV-3039-M-BH
                                                )
DAVID C. GODBEY, et al.,                        )
           Defendants.                          )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, this action will be summarily dismissed by separate judgment based on the

prior sanction order in Manogna Devabhaktuni v. Honorable David C. Godbey, No. 3:19-CV-2216-

G (BT) (N.D. Tex. Oct. 28, 2019), and Manogna Devabhaktuni v. All in the Court, No. 3:19-CV-

2240-M-BK (N.D. Tex. Dec. 18, 2019), and additional sanctions will be imposed.

       SIGNED this 16th day of January, 2020.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
